Citation Nr: 1201564	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, to include the issues of entitlement to a compensable initial disability rating and entitlement to a disability rating in excess of 10 percent for the period from August 16, 2011.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1972 to October 1978, with 21 months of prior active service reportedly beginning in January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal listed above have been previously before the Board, originally when each of the above-listed claims was denied in a February 2010 Board decision.  The appellant appealed the Board's February 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated November 9, 2010, the Court vacated the Board's February 2010 denial and remanded this matter to the Board for compliance with the instructions included in an October 2010 Joint Motion for Remand (JMR).  In June 2011, the Board then remanded the issues addressed in the JMR so that appropriate development may be completed in compliance with the terms of the JMR.

The Board also notes that the February 2010 Board decision remanded the issues of entitlement to service connection for tinnitus and entitlement to service connection for psychiatric disability other than PTSD, to include depressive disorder and anxiety.  The record before the Board at this time does not reflect that processing of the February 2010 Board remand at the RO-level has been completed (no new RO decision or supplemental statement of the case has been issued).  The JMR and Court Order do not pertain to those issues.  Therefore, the Board finds that those issues are not yet back before the Board for final appellate review, and the Board will not address those matters at this time.  Should the benefits sought with regard to those issues remain denied following readjudication at the RO-level, the matters will accordingly be the subject of a separate Board decision in the future.

The Board notes that the Veteran's representative has argued, in a December 2011 brief, that development completed in the processing of the June 2011 Board remand has failed to comply with the remand directives and failed to resolve the problems identified in the JMR with regard to the back and hearing loss issues on appeal.  As discussed in the remand section, below, the Board agrees that the issue of entitlement to service connection for a back disability must be remanded again for compliance with the terms of the JMR and the prior Board remand.  However, the Board finds that there has been substantial compliance with the terms of JMR and Board remand with regard to the issue of entitlement to increased disability compensation for hearing loss: the evidence of record now contains VA fee-basis audiological examination reports dated in September 2010 and August 2011 that specifically discuss the hearing disability's functional impact upon the Veteran's occupational and daily activities.  Accordingly, the Board proceeds with a decision on the hearing loss issue at this time and remands the back disability below to accomplish development compliance with the JMR and prior Board remand.

The Board notes that during the course of this appeal, a September 2011 rating decision granted aspects of the Veteran's appeal.  The Veteran's appeal previously included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), but the September 2011 rating decision granted service connection for PTSD; that issue is thus no longer on appeal.  The September 2011 rating decision also granted a 10 percent rating for bilateral hearing loss effective from August 16, 2011.  In light of this partial grant, the Board must determine whether a compensable rating is warranted prior to August 16, 2011, and whether a rating in excess of 10 percent is warranted from August 16, 2011.

In February 2010, the Board recharacterized the Veteran's claim of entitlement to service connection for PTSD to split the issue to contemplate both entitlement to service connection for PTSD as well as entitlement to service connection for psychiatric disability other than PTSD.   Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disorders that arise from the same symptoms).  The issue of  entitlement to service connection for psychiatric disability other than PTSD was remanded in February 2010 and that remand formally remains pending at the agency of original jurisdiction.  However, as the originating claim of entitlement to service connection for PTSD has now been granted, it is not entirely clear whether the Veteran desires to further proceed with the companion issue of entitlement to psychiatric disability under a different diagnosis.  This matter is hereby referred to the RO to obtain clarification from the Veteran as to whether he still desires to proceed with the claim of entitlement to service connection for psychiatric disability after having been awarded service connection for PTSD.

The issue of entitlement to service connection for  a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 16, 2011, the Veteran's service-connected bilateral hearing loss was productive of no higher than Level VIII hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  For the period from August 16, 2011, the Veteran's service-connected bilateral hearing loss has been productive of no higher than Level XI hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable initial disability rating for service-connected bilateral hearing loss for the period prior to August 16, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 and Code 6100 (2011).

2.  The criteria for entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss for the period from August 16, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 and Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in November 2004.  Moreover, in the November 2004 letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the May 2005 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board also notes that additional VCAA notice was provided in a December 2005 letter, which was sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal as evidenced by the September 2011 supplemental statement of the case.  This additional VCAA notice was therefore effectively timely.

The Board notes that the November 2004 VCAA letter provided timely notice in association with the Veteran's original claim of entitlement to service connection for bilateral hearing loss.  Since the issue in this case of entitlement to an increased initial disability rating for service-connected bilateral hearing loss is a downstream issue from that of service connection, additional VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  In any event, additional notice regarding the claim of entitlement to an increased initial disability rating was provided in the effectively timely December 2005 letter.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely letter sent in March 2006 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  The Board notes that this letter was sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal as evidenced by the September 2011 supplemental statement of the case.  The notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by- case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded multiple VA examinations to evaluate his disabilities in this appeal; all pertinent VA examination reports are of record, including those dated in March 2005, October 2007, September 2010, and August 2011.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history, etiologies, and clinical features of the disabilities on appeal to provide probative medical evidence adequately addressing each issue decided below.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the Veteran's representative contends, in a December 2011 written brief, that even the latest VA examination report following the Board's June 2011 directives on this point continues to be inadequate in this regard.  The Veteran's representative argues that the VA examination reports continue to be inadequate because they only discuss functional impairment in his daily life and do not specify functional impairment in his occupational capacities.  The Board notes that both the September 2010 and August 2011 VA examination reports discuss the Veteran's functional impairments due to hearing loss, discussing the Veteran's experience with limitations from his difficulties hearing speech; both of these reports note that the Veteran did not otherwise experience specifically occupational impairment because the Veteran has not been employed during the course of this appeal.  The Board acknowledges the contention of the Veteran's representative that more discussion of specifically occupational impairment is necessary, but the Board finds that the discussion of the recent VA examination reports is adequate in this regard and sufficiently details the Veteran's functional impairment from hearing loss under the circumstances which include the fact that the Veteran has not been employed during the course of the appeal.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.


Increased Rating for Bilateral Hearing Loss

The Veteran is seeking an increased rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In any event, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted above, in the September 2011 rating decision, the RO increased the Veteran's bilateral hearing loss disability to 10 percent, effective August 16, 2011.  In light of this partial grant, the Board must determine whether a compensable rating is warranted prior to August 16, 2011, and whether a rating in excess of 10 percent is warranted from August 16, 2011.

The Veteran's service-connected hearing loss has been rated by the RO under the provisions of Diagnostic Code 6100.  In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X to XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Veteran filed his original claim for service connection for hearing loss in August 2004.  The Veteran was afforded a VA fee-basis audiological examination in March 2005, which showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
80
65
70
65
LEFT
X
35
20
30
30

The puretone threshold average was 70 in the right ear and 29 (when rounded) in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  These audiological findings show Level II hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, this warrants a noncompensable disability rating.

However, Table VIA is also for application in the instant case because the examination did show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  With application of Table VIA, the audiological findings show Level VI hearing acuity in the right ear.  Nevertheless, applying this with the left ear's Level I hearing acuity still warrants a noncompensable disability rating under Table VII.  No other manner of applicable exceptional pattern of hearing loss is shown in this report.

The Veteran was afforded another VA fee-basis audiological examination in October 2007, which showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
70
60
65
65
LEFT
X
35
30
25
30

The puretone threshold average was 65 in the right ear and 30 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear.  These audiological findings show Level II hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, this warrants a noncompensable disability rating.

However, Table VIA is also for application in the instant case because the examination did show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  With application of Table VIA, the audiological findings show Level V hearing acuity in the right ear.  Nevertheless, applying this with the left ear's Level I hearing acuity still warrants a noncompensable disability rating under Table VII.  No other manner of applicable exceptional pattern of hearing loss is shown in this report.

The September 2010 VA fee-basis audiological examination report indicates review of the claims file and furthermore discusses the functional impact of the Veteran's hearing impairment upon his occupational and daily activities.  In this regard, the examiner notes that Veteran had not been employed since 1997 and thus had no occupational activities for consideration.  The examiner noted that the functional impact of the hearing loss on the Veteran's daily activities manifested in complaints that he was unable to hear people speaking to him, causing people to need to yell or pat him on the back to get his attention.

The Veteran was afforded another VA fee-basis audiological examination in September 2010, which showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
X
85
80
85
90
LEFT
X
45
45
40
45

The puretone threshold average was 85 in the right ear and 44 (when rounded) in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 84 percent in the right ear and 96 percent in the left ear.  These audiological findings show Level IV hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, this warrants a noncompensable disability rating.

However, Table VIA is also for application in the instant case because the examination did show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  With application of Table VIA, the audiological findings show Level VIII hearing acuity in the right ear.  Nevertheless, applying this with the left ear's Level I hearing acuity still warrants a noncompensable disability rating under Table VII.  No other manner of applicable exceptional pattern of hearing loss is shown in this report.

The September 2010 VA fee-basis audiological examination report indicates review of the claims file and furthermore discusses the functional impact of the Veteran's hearing impairment upon his occupational and daily activities.  In this regard, the examiner notes that Veteran had not been employed since 1997 and thus had no occupational activities for consideration.  The examiner noted that the functional impact of the hearing loss on the Veteran's daily activities manifested in complaints that he was unable to hear people speaking to him, causing people to need to yell or pat him on the back to get his attention.

The Veteran was afforded another VA fee-basis audiological examination in August 2011, which showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
X
105
'+'
105
105
LEFT
X
45
60
60
70

The puretone threshold average was greater than 105 in the right ear and 59 (when rounded) in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 70 percent in the right ear and 96 percent in the left ear.  These audiological findings show Level VII hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI.  Under Table VII, this warrants a 10 percent disability rating.

However, Table VIA is also for application in the instant case because the examination did show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  With application of Table VIA, the audiological findings show Level XI hearing acuity in the right ear.  Nevertheless, applying this with the left ear's Level II hearing acuity still warrants a 10 percent disability rating under Table VII.  No other manner of applicable exceptional pattern of hearing loss is shown in this report.

The August 2011 VA fee-basis audiological examination report indicates review of the claims file and furthermore discusses the functional impact of the Veteran's hearing impairment upon his occupational and daily activities.  In this regard, the examiner notes that Veteran had not been employed since 1997 and thus had no occupational activities for consideration.  The examiner noted that the functional impact of the hearing loss on the Veteran's daily activities manifested in complaints that he was unable to hear his wife talking unless she yells, leading to arguments and misunderstandings.

The examination reports set forth detailed examination findings, including an accurate medical history, in a manner which allows for informed appellate review under applicable VA laws and regulations.  Accordingly, the Board finds the examinations to be sufficient for rating purposes.

VA treatment records have also been associated with the claims file.  However, these records do not provide any information concerning the severity of the Veteran's hearing loss for rating purposes.

Prior to August 16, 2011

Initially, the Board will address whether a compensable rating is warranted prior to April 21, 2010.  The Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his daily activities.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Therefore, when applying the VA audiological examination test results from March 2005 and September 2010, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating prior to August 16, 2011.  There is no competent evidence of record to refute the examination findings.  Further, there is no evidence that the Veteran had met the criteria for a higher rating prior to August 16, 2011.  As the preponderance of the evidence weighs against the claim for a compensable rating prior to August 16, 2011, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

From August 16, 2011

The Board now turns to whether a rating in excess of 10 percent is warranted from August 16, 2011.  When applying the VA audiological test results from August 2011, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent.  There is no competent evidence of record to refute this examination.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

There is no other evidence of record presenting pertinent audiological data to permit further evaluation of the Veteran's hearing loss with respect to the applicable rating criteria.  In sum, the appropriate audiological testing data shows quantified hearing acuity which does not qualify for any higher disability ratings under the law.  As noted above, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the present case the preponderance of the evidence is against assignment of an increased rating for any period of time contemplated by the appeal.  Fenderson, supra.  The Veteran may always advance a claim for an increased rating if his hearing loss disability increases in severity in the future.

Increased Ratings Conclusions and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability on appeal in this case.  The evidence features the Veteran's statements and medical evidence, featuring VA examination reports, presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability featuring the pertinent quantitative measurements.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the symptoms of hearing loss.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to the adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claims, the benefit-of-the- doubt doctrine does not apply and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, which may be understood to include work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.  

In making this determination, the Board notes that the claims-file now contains two VA examination reports expressly describing the functional effects caused by the hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, 'unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.'  Id.

The two most recent VA audiological examination reports discuss functional effects of hearing loss in accordance with Martinak and the prior Joint Motion for Remand, as discussed above.  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  In this case, the record does not present such 'an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.' 38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected hearing loss disorder resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected hearing loss on appeal.  There has been no indication that he contends the hearing loss symptoms render him entirely incapable of gainful employment.

The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to a disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

A compensable initial disability rating is not warranted for bilateral hearing loss.   A disability rating in excess of 10 percent is not warranted for bilateral hearing loss for the period from August 16, 2011.  To these extents, the appeal is denied.


REMAND

Service Connection for Back Disability

The appellant is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).  Unless the Board finds that the Appellant's testimony is not credible, an examiner may not ignore that lay evidence and base his/her opinion on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

As discussed in the Board's prior June 2011 remand, the October 2010 JMR found that the Board's vacated February 2010 decision relied extensively upon a December 2007 VA examination report and accompanying March 2008 addendum in denying entitlement to service connection for a back disability.  In the addendum, the examiner opined that the appellant's current lumbar degenerative changes are 'less likely caused by his episodes with repeated back sprain[]' in service, because '[t]he separation physical from the military did not note any chronic back pains at the time of discharge, however, it is possible that [the appellant] neglected to mention this [to] the examiner.'  The JMR found that the VA examiner's language can reasonably be construed to mean that his etiological opinion would be different had the appellant complained of back pain at separation.  The JMR noted that the appellant has stated that his low back pain has been chronic since service, indicating that he had back pain at separation.  The VA examiner, however, relied only on the separation examination report, which failed to mention pain.  Thus, the JMR found that the VA examiner's rationale is inconsistent with Barr and Dalton, because he did not address the appellant's descriptions of chronic pain since the in-service treatment in reaching his opinion.  Consequently, the JMR found that 'a new examination or clarifying addendum is necessary.'

Unfortunately, the new August 2011 VA examination report on this point (with a final signature date in September 2011) presents a similar rationale to that which the JMR found to be inadequate in the first place.  The August 2011 VA examination report presents the following 'rationale (explanation/basis) for the opinion presented': "A paucity of entries in the SMR's without any continuity or chronicity demonstrated[;] brief mention on two occasions in the CPRS of back pain; no continuity.  No chronicity."

The Veteran's representative, in a December 2011 brief, argues that the August 2011 VA examination report's rationale is inadequate for essentially the same reasons that the prior VA medical opinion was deemed to be inadequate by the JMR.  The Veteran's representative argues that a remand for a new VA examination with an adequate discussion of a rationale is once again required.  Upon review of the pertinent information, the Board finds that it must agree that reliance upon the August 2011 VA examination report's medical conclusion would be no more adequate than would be reliance upon the December 2007 VA examination report which has already been rejected by the JMR.  Although the Board regrets additional delay in this case, the Board has no alternative but to remand for another attempt to develop a VA examination report with a discussion of rationale that complies with the JMR and the case law cited therein.

A new remand is necessary to ensure compliance with the development requested by the Board's June 2011 remand; that development was required to ensure compliance with the terms of the October 2010 JMR.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims-file should be forwarded to the author of the August 2010 VA examination report concerning the Veteran's back, if available, so that the examiner may author an addendum to clarify and amend the information previously presented in the report.  (If this examiner is unavailable, the RO/AMC should schedule the Veteran for an appropriate new examination to address the existence and likely etiology of the current disability of the low back.)  The examiner must be provided with the Veteran's claims file for review.  The examiner should provide findings and a diagnosis of each current disability of the back.  After examining the Veteran (if necessary) and reviewing the claims file, the examiner should express an opinion, with respect to each current disability of the back, as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is causally related to service.

The examiner is asked to specifically address the Veteran's in-service complaints of back pain documented in the service treatment records.  In reaching an opinion, the examiner must also expressly address the Veteran's account of having experienced pain chronically since the time of the in-service treatment for documented back pain.  (If it is helpful to the examiner in preparing such a discussion of rationale, the examiner may separately discuss both (1) what conclusion  would be drawn assuming that the Veteran's account of chronic back pain since service were accurate and credible, and (2) what conclusion would be drawn assuming that the Veteran's account of chronic back pain since service were not accurate or credible.)

A rationale should be provided for all conclusions drawn.

2.  In the interest of avoiding further remand, the RO/AMC should review the examination reports obtained and ensure that adequate opinions with rationales have been offered.

3.  After completion of the above and any additional development the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues remaining on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


